Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made this
26th day of May, 2016, is entered into by THE MEDICINES COMPANY, a Delaware
corporation with its principal place of business at 8 Sylvan Way, Parsippany,
New Jersey 07054 (the “Company”), and CLIVE MEANWELL (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee is a party to that certain employment agreement, effective
as of September 5, 1996, with Medicines Development Company (the “Prior
Employment Agreement”); and

 

WHEREAS, the Company desires to continue to employ the Employee on the terms and
subject to the conditions set forth in this Agreement, which Agreement shall
supersede the Prior Employment Agreement, and the Employee desires to accept
such continued employment.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
promises, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties agree as follows:

 

Section 1.                                           Term of Employment.  The
Company hereby agrees to employ the Employee, and the Employee hereby accepts
employment with the Company, upon the terms set forth in this Agreement, for the
period commencing on May 26, 2016 (the “Commencement Date”) and ending on
December 31, 2016 (such period, as it may be renewed as provided in the
following sentence, the “Employment Period”), unless sooner terminated in
accordance with the provisions of Section 4.  The Employment Period shall
automatically be renewed for successive one (1) year periods unless either the
Employee or the Company provide written notice of non-renewal to the other party
at least ninety (90) days prior to the expiration of the then current term.

 

Section 2.                                           Title; Capacity.  During
the Employment Period, the Employee shall serve as the Company’s Chief Executive
Officer and have such authority, power, duties and responsibilities as are
customary for the chief executive officer of a corporation of the size and
nature of the Company and such other authority, power, duties and
responsibilities as may be assigned to the Employee from time to time by the
Board of Directors of the Company (the “Board”), and the Employee shall report
solely to the Board.  The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position, such other
duties and responsibilities as the Board or its designee shall from time to time
reasonably assign to him, and service on any board of the Company or its
affiliates, in each case without additional compensation.  The Employee agrees
to devote his entire business time, attention and energies to the business and
interests of the Company during the Employment

 

--------------------------------------------------------------------------------


 

Period.  The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company.  The Employee acknowledges
receipt of copies of all such rules and policies committed to writing as of the
date of this Agreement.

 

Section 3.                                           Compensation and Benefits.

 

3.1                               Salary.  The Company shall pay the Employee,
in monthly installments, an annual base salary of $896,447.17 for the one-year
period commencing on the Commencement Date.  Such annual base salary shall be
subject to adjustment thereafter as determined by the Board, but shall not be
reduced below the amount set forth above without the Employee’s consent.

 

3.2                               Bonus.  The Employee shall be eligible to
receive a bonus with a target equal to one hundred percent (100%) of his base
salary upon the achievement of annual objectives to be approved by the Board. 
Such bonus target percentage shall be subject to adjustment thereafter as
determined by the Board in its sole discretion, but shall not be reduced below
the amount set forth above without the Employee’s consent.  The Board shall
review the Employee’s performance and determine the amount of the bonus, if any,
to be paid to the Employee.

 

3.3                               Fringe Benefits.  The Employee shall be
entitled to participate in all other bonus and benefit programs that the Company
establishes and makes available to its employees, if any, to the extent that
Employee’s position, tenure, salary, age, health and other qualifications make
him eligible to participate.  The Employee shall be entitled to no less than
four (4) weeks paid vacation per year pursuant to the paid time off policies of
the Company in effect from time to time and to be taken at such times as may be
approved by the Board or its designee.

 

3.4                               Reimbursement of Expenses.  The Company shall
reimburse the Employee for all reasonable travel, entertainment and other
expenses incurred or paid by the Employee in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement,
upon presentation by the Employee of documentation, expense statements, vouchers
and/or such other supporting information as the Company may request in
accordance with the Company’s written policies regarding reimbursements.

 

Section 4.                                           Employment Termination. 
The employment of the Employee by the Company pursuant to this Agreement shall
terminate upon the occurrence of any of the following, or as otherwise provided
for in that certain severance agreement to which Employee and the Company are
party, dated May 27, 2015, as amended December 18, 2015 (the “Severance
Agreement”):

 

4.1                               Expiration of Employment Period.  Expiration
of the Employment Period in accordance with Section 1.

 

4.2                               Termination for Cause.  At the election of the
Company, immediately upon written notice by the Company to the Employee, for
“Cause” (as such term is defined in the Severance Agreement).

 

2

--------------------------------------------------------------------------------


 

4.3                               Death or Disability.  Upon the death or
Disability of the Employee.  As used in this Agreement, the term “Disability”
shall mean the inability of the Employee, due to a physical or mental
disability, for a period of ninety (90) days, whether or not consecutive, during
any 360-day period to perform the services contemplated under this Agreement.  A
determination of Disability shall be made by a physician satisfactory to both
the Employee and the Company, provided that if the Employee and the Company do
not agree on a physician, the Employee and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Disability shall be binding on all parties.

 

4.4                               Voluntary Termination.  At the election of
either party, upon written notice of termination given at least thirty (30) days
prior to the termination date.

 

4.5                               Voluntary Termination for Good Reason.  At the
election of the Employee, for “Good Reason” (as such term is defined in the
Severance Agreement); provided that, for purposes of this Agreement and the
Severance Agreement, Employee gives the Company written notice of such election
within thirty (30) days after the Company’s taking any action that constitutes
Good Reason and Employee terminates employment during the one-year period
following the end of the thirty (30)-day cure period described in the definition
of Good Reason in the Severance Agreement (the “Cure Period”). For the avoidance
of doubt, subject to the Cure Period, any reduction in the base salary not in
accordance with Section 3.1 or any reduction in the bonus target percentage not
in accordance Section 3.2 shall constitute Good Reason for purposes of this
Agreement and the Severance Agreement.

 

Section 5.                                           Effect of Termination.

 

5.1                               Termination for Cause or at Election of
Employee.  In the event the Employee’s employment is terminated for Cause
pursuant to Section 4.2, or at the election of the Employee pursuant to
Section 4.4, the Company shall pay to the Employee (i) his annual base salary
earned but not yet paid through the Termination Date, (ii) any vacation pay
accrued through the Termination Date payable pursuant to the Company’s policies
in effect from time to time, (iii) any unreimbursed business expenses incurred
through the Termination Date pursuant to the Company’s policies in effect from
time to time (clauses (i) — (iii) collectively referred to as the “Accrued
Obligations”), and (iv) except if the Company terminates the Employee’s
employment for Cause, any bonus earned but not yet paid prior to the Termination
Date (the “Earned Bonus”).  For the avoidance of doubt, the Company will pay the
Earned Bonus, if any, in accordance with the terms of the applicable bonus plan.

 

5.2                               Termination for Death or Disability.  If the
Employee’s employment is terminated by death or because of Disability pursuant
to Section 4.3, the Company shall pay to the estate of the Employee or to the
Employee, as the case may be, the Accrued Obligations and the Earned Bonus.  For
the avoidance of doubt, the Company will pay the Earned Bonus, if any, in
accordance with the terms of the applicable bonus plan.

 

5.3                               Termination for Good Reason or at Election of
Company.  In the event that Employee’s employment is terminated by the Employee
for Good Reason pursuant to Section 4.5, or at the election of the Company
pursuant to Section 4.4, the Employee shall be entitled to any payments or
benefits provided pursuant to the provisions of the Severance

 

3

--------------------------------------------------------------------------------


 

Agreement.  To the extent Employee is required to sign a release in order to
receive any payments or benefits under the Severance Agreement, such release
shall not (i) require release of any indemnification rights or directors and
officer’s insurance coverage Employee may have from the Company immediately
prior to the execution of the release, (ii) require release of any payments and
benefits due under the Severance Agreement or rights already vested as of the
execution of the release under any benefit plan of the Company or (iii) contain
any non-compete or non-solicit restrictions that are in addition to those set
forth in an any agreement between the Company and Employee that is in effect
immediately prior to the execution of the release.

 

Section 6.                                           Other Agreements.  Employee
hereby represents that he is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party. 
Employee further represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company.

 

Section 7.                                           Notices.  All notices
required or permitted under this Agreement shall be in writing and shall be
deemed effective upon personal delivery or upon deposit in the United States
Post Office, by registered or certified mail, postage prepaid, addressed to the
other party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7.

 

Section 8.                                           Pronouns.  Whenever the
context may require, any pronouns used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns and pronouns shall include the plural, and vice versa.

 

Section 9.                                           Entire Agreement.  This
Agreement constitutes the entire agreement between the parties and supersedes
all prior agreements and understandings, whether written or oral, relating to
the subject matter of this Agreement (including, without limitation, the Prior
Employment Agreement); provided, however, that, for the avoidance of doubt, this
Agreement does not supersede the Severance Agreement, that certain Invention and
Non-Disclosure Agreement to which Employee and the Company are party, dated
November 4, 2006, that certain Non-Compete and Non-Solicitation Agreement to
which Employee and the Company are party, dated November 4, 2006, or that
certain Indemnity Agreement to which Employee and the Company are party, dated
December 28, 2015.  By signing this Agreement, the Employee acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company which he acquired during the course of his employment
with the Company, as stated more fully in the Invention and Non-Disclosure
Agreement, and his obligations not to compete with the Company or to solicit or
hire employees of the Company, as stated more fully in the Non-Competition and
Non-Solicitation Agreement (provided that the placement of a general recruitment
advertisement that is not directed at employees of the Company shall not be
considered a violation of Section 2 of the Non-Competition and Non-

 

4

--------------------------------------------------------------------------------


 

Solicitation Agreement), both of which agreements remain in full force and
effect following the termination of his employment.

 

Section 10.                                    Amendment.  This Agreement may be
amended or modified only by a written instrument executed by both the Company
and the Employee.

 

Section 11.                                    Governing Law.  This Agreement
shall be construed, interpreted and enforced in accordance with the laws of the
State of Delaware.

 

Section 12.                                    Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any entity with which or into
which the Company may be merged or which may succeed to its assets or business,
provided, however, that the obligations of the Employee are personal and shall
not be assigned by him.

 

Section 13.                                    Miscellaneous.

 

13.1                        Withholding.  The Company may withhold from any and
all amounts payable under this Agreement such federal, state and local taxes as
may be required to be withheld pursuant to applicable law or regulation.  Upon
the Employee’s termination of employment from the Company, the Company may also
offset amounts that the Employee owes to the Company against any amounts payable
to the Employee hereunder as permitted by law.

 

13.2                        Section 409A.  It is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be a deferral of compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall be paid and provided in a manner, and at such time and in such form, as
complies with the applicable requirements of Section 409A of the Code.  In
connection with effecting such compliance with Section 409A of the Code, the
following shall apply:

 

(a)                                 Notwithstanding any other provision of this
Agreement, the Company is authorized to amend this Agreement, to void or amend
any election made by the Employee under this Agreement and/or to delay the
payment of any monies and/or provision of any benefits in such manner as may be
necessary to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather
rules thereunder); provided, no such amendment shall be effective without the
Employee’s consent to the extent reducing the economic value of this Agreement
to the Employee (as determined on a pre-tax basis).

 

(b)                                 Neither the Employee nor the Company shall
take any action to accelerate or delay the payment of any monies and/or
provision of any benefits in any manner which would not be in compliance with
Section 409A of the Code (including any transition or grandfather
rules thereunder).  Notwithstanding the foregoing:

 

(i)                                     Payment may be delayed for a reasonable
period in the event the payment is not administratively practical due to events
beyond the recipient’s control such as

 

5

--------------------------------------------------------------------------------


 

where the recipient is not competent to receive the benefit payment, there is a
dispute as to the amount due or the proper recipient of such benefit payment,
additional time is needed to calculate the amount payable, or the payment would
jeopardize the solvency of the Company; and

 

(ii)                                  Payments shall be delayed in the following
circumstances: (1) where the Company reasonably anticipates that the payment
will violate the terms of a loan agreement to which the Company is a party and
that the violation would cause material harm to the Company; or (2) where the
Company reasonably anticipates that the payment will violate federal securities
laws or other applicable laws; provided that any payment delayed by operation of
this clause (ii) will be made at the earliest date at which the Company
reasonably anticipates that the payment will not be limited or cause the
violations described;

 

provided, such delay in payment shall occur only in a manner that satisfies the
requirements of Section 409A of the Code and regulations thereunder.

 

(c)                                  If at the time of any separation from
service the Employee is a “specified employee” (within the meaning of
Section 409A of the Code) at a time in which the Company (or successor) is a
publicly traded corporation, within the meaning of Section 409A(a)(2)(B)(i) of
the Code and regulations thereunder, to the minimum extent required to satisfy
Section 409A(a)(2)(B)(i) of the Code and regulations thereunder, any payment or
provision of benefits to the Employee in connection with his separation from
service (as determined for purposes of Section 409A of the Code) shall be
postponed and paid in a lump sum on the first business day following the date
that is six (6) months after the Employee’s separation from service (or within
thirty (30) days after the date of the Employee’s death after the Termination
Date, if earlier) (the “409A Deferral Period”), and the remaining payments due
to be made in installments or periodically after the 409A Deferral Period shall
be made as otherwise scheduled.  In the event benefits are required to be so
postponed, any such benefit may be provided during the 409A Deferral Period at
the Employee’s expense, with the Employee having a right to reimbursement from
the Company promptly after the 409A Deferral Period ends, and the balance of the
benefits shall be provided as otherwise scheduled.

 

(d)                                 References under this Agreement to the
Employee’s termination of employment shall be deemed to refer to the date upon
which the Employee has experienced a “separation from service” within the
meaning of Section 409A of the Code.  All payments made under this Agreement
shall constitute “separate payments” for purposes of Section 409A of the Code.
To the extent any reimbursements or in-kind benefits due to the Employee under
this Agreement constitute “deferred compensation” under Section 409A of the
Code, any such reimbursements or in-kind benefits shall be paid to the Employee
in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

13.3                        No Waiver.  No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

 

6

--------------------------------------------------------------------------------


 

13.4                        Captions.  The captions of the sections of this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any section of this Agreement.

 

13.5                        Enforceability.  In case any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

Remainder of page intentionally left blank

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

THE MEDICINES COMPANY

 

 

 

 

 

By:

/s/ Stephen M. Rodin

 

 

Name: Stephen M. Rodin

 

 

Title: General Counsel

 

 

 

 

 

CLIVE MEANWELL

 

 

 

 

 

/s/ Clive Meanwell

 

--------------------------------------------------------------------------------